Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 
The applicant contends
Claims 1-17 are currently pending. Claims 1-4, 9, and 13 are amended; and Claims 15-17 are added by the present amendment. The changes and additions to the claims are supported by the originally filed specification and do not add new matter. 
In the outstanding Office Action, Claims 1, 2, and 14 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0156203 to Kang et al. (hereinafter "the '203 application") in view of U.S. Patent Application Publication No. 2018/0068218 to Yoo et al. (hereinafter "the '218 application"); and Claims 3-13 were objected to as being dependent upon a rejected base claim, but were indicated as allowable if rewritten in independent form. 
Amended Claim 1 is directed to an operation apparatus, comprising: 
a first neural network configured to perform an operation in a first mode, the first neural network being implemented with a hardware circuit; 
a second neural network configured to perform an operation in a second mode differing from the first mode, the second neural network being implemented with a hardware circuit and having a same layer structure as a layer structure of the first neural network; 
an evaluation circuit configured to evaluate an error of the operation performed by the first neural network in the first mode and evaluate an error of the operation performed by the second neural network in the second mode; a coefficient-updating circuit configured to update, in the first mode, a plurality of coefficients set for the second neural network based on an evaluating result of the error of the operation of the first neural network, and update, in the second mode, a plurality of coefficients set for the first neural network based on an evaluating result of the error of the operation of the second neural network; and 
a control circuit configured to control switching between the first mode and the second mode exclusively. 
The changes to Claim 1 are supported by the originally filed specification and do not add new matter.
In a non-limiting example, in the invention recited in Claim 1, in a first mode, the operation apparatus evaluates an error of the operation performed by a first neural network and updates a plurality of coefficients set for the second neural network based on an evaluating result of the error of the operation of the first network. Moreover, in a second mode, the operation apparatus evaluates an error of the operation performed by the second neural network, and updates a plurality of coefficients set for the first neural network based on an evaluating result of the error of the operation of the second neural network. Further, as recited in amended Claim 1, a control circuit is configured to control switching between the first mode and the second mode exclusively. See the flow in Figure 2 and the discussion related thereto in the specification. 
Thus, in the invention recited in Claim 1, in one example, in the first mode, the first neural network is controlled to perform an operation and coefficients for the second neural network are updated, and in the second mode the second neural network performs the operation and the coefficients set for the first neural network are updated. In this way, the operation process and the learning process are performed in parallel, for example. 
In particular, Applicant notes that the invention recited in Claim 1 addresses the following problem. In an implementation of a neural network in hardware, coefficients are implemented with, for example, resistance values or capacitances, and in such an implementation, the neural network and hardware can cause a learning device to spend a long time to update the coefficients. In a conventional error backward propagation method, when updating coefficients of one layer, a learning device must be finished updating coefficients of the immediately preceding layer first. Thus, when coefficients of the hardware-implemented neural network are updated by using the conventional error backward propagation method, the learning device requires a relatively long time to update the coefficients for every layer of the neural network. In contrast, in the invention recited in amended Claim 1, for example, the operation process and the learning process can be performed in parallel, thereby enabling the learning process to be performed at a higher speed. 

Such remarks are directed towards the newly added limitation. The newly added limitation changes the scope of the claim. Consideration is found below.
Regarding the rejection of Claim 1 under 35 U.S.C. § 103, the Office Action asserts that the '203 application discloses everything in Claim 1 "... but fails to disclose the second neural network has a same layer structure as a layer structure of the first neural network,"2 and relies on the '218 application to remedy that deficiency. 
The '203 application is directed to a neural network training method, comprising obtaining target modality signals of a first domain aligned in a time order and auxiliary modality signals of a second domain that are not aligned in the time order; extracting characteristic information of the target modality signals using a first neural network model; estimating the time order of the auxiliary modality signals using a second neural network model; and training the first neural network model based on a result of the estimation and the characteristic information. Further, the '203 application discloses that the training of the first neural network model comprises updating weights of the first neural network model and the second neural network model using a first loss signal obtained based on the result of the estimation and a second loss signal obtained based on the characteristic information. 
In particular, as shown in Figure 2B, the '203 application discloses that the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network model 220 and a loss signal 270 with respect to an output of the second neural network model 230. Further, as set forth with respect to Figure 2A, paragraph 45 of the '203 application states that "It is assumed that the modality signals 210 of a first domain are used as target modality signals and modality signals 215 of a second domain are used as auxiliary modality signals ... in an embodiment, the modality signals 210 of the first domain may be vision signals constituting video content, and the modality signals 215 of the second domain may be audio signals constituting the video content." Emphasis added. 
Thus, Applicant notes that the "modality" signals 210 and 215 shown in Figures 2A and 2B of the '203 application appear to be directed to types of input signals, in particular video and audio signals. 
Thus, Applicant respectfully submits that the '203 application fails to disclose the first mode and the second mode recited in amended Claim 1. In particular, the '203 application does not disclose that the first and second network models shown in Figures 2A and 2B are operated in the two different modes recited in amended Claim 1. Rather, the '203 application merely discloses "modality signals" and "auxiliary modality signals," which are types of inputs, for example video and audio signals. 

The examiner disagrees. The recited claimed language does not what constitutes as a first mode and a second mode nor what type of control circuit is used to perform switching between the first and second mode. Although the prior art discloses different modality signals as inputs and switching between such inputs for the first and second neural network, due to the breath of the claimed language, the first mode correlates to the first neural network receiving a first type of signal and the second mode correlates to the second neural network receiving a second type of signal. Such interpretation is a broadest reasonable interpretation of the recited claimed language in light of the specification without reading the specification into the claim due to the breath of the recited claimed language.

Further, Applicant respectfully submits that the '203 application fails to disclose a coefficient-updating circuit configured to update, in the first mode, a plurality of coefficients set for the second neural network based on an evaluating result of the error of the operation of the first neural network, and update, in the second mode, a plurality of coefficients set for the first neural network based on an evaluating result of the error of the operation of the second neural network, as recited in amended Claim 1. 
Rather, the '203 application merely discloses that the operation of the first neural network model 220 and the operation of the second neural network model 230 are performed at the same time, and that loss signals from both networks can be used to update the coefficients of one of the networks. Thus, the '203 application does not teach or suggest performance of an operation process and a learning process in parallel, and does not disclose, for example, updating the second neural network model 230 while the operation of the first neural network model 220 is performed, and to update the first neural network model 220 while the operation of the second neural network model is performed, as required by amended Claim 1. 

The examiner disagrees. The recited claimed language of “a control circuit …”, “a coefficient-updating circuit configure to …” does not specify when the coefficient is updated or whether the coefficients are updated in parallel or simultaneously. The recited claimed language also does not specify the control circuit controls timing, such as parallel modes or simultaneous performance, of the coefficient updating. Instead, due to the breath of the claimed language, the recited claimed language is merely directed towards limitations indicating what occurs in a first mode and what occurs in a second mode. Limitations such as “in the first mode” and “in the second mode” indicates when the action, such as coefficient updating, occurs, but does not specifically state updating occurs in parallel or simultaneously as indicated in the applicant’s remarks. Due to the breath of the claimed language, the prior art reference as indicated in the office action below reads on the recited claimed language with a broadest reasonable interpretation in light of the specification without reading the specification into the claim. Please see the office action below for explanation.
Further, it follows that the '203 application fails to disclose a control circuit configured to control switching between the first mode and the second mode exclusively, as the '203 application does not disclose the first and second claimed modes at all. 
Such claimed language is newly added and considered in the office action below. Please see below.
The '218 application is directed to a neural network recognition method, comprising obtaining a first neural network comprising layers and a second neural network comprising a layer connected to the first neural network; and a processor configured to compute a first feature map from input data based on a layer of the first neural network; compute a second feature map from the input data based on the layer connected to the first neural network in the second neural network; and generate a recognition result based on the first neural network from an intermediate feature map computed by applying an element-wise operation to the first feature map and the second feature map. 
However, Applicant respectfully submits that the '218 application fails to remedy the deficiencies of the '203 application, as discussed above. In particular, the '218 application fails to disclose the claimed first and second modes as well as the operations of the coefficient updating circuit and the control circuit recited in amended Claim 1. 
Thus, no matter how the teachings of the '203 and '218 applications are combined, the combination does not teach or suggest the first and second modes as well as the coefficient updating circuit and the control circuit recited in amended Claim 1. 
Accordingly, Applicant respectfully submits that the rejection of Claim 1 (and all associated dependent claims) is rendered moot by the present amendment to Claim 1. 

	The examiner disagrees. Consideration of the newly added limitation, which changes the scope of the claim, is found below. Please see the office action below.

Drawings
The drawings were received on 8/29/2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the operation" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Note: Claim 1 recites “an operation” for the second neural network and “an operation” for the first neural network. Which operation is being referenced for the limitation “the operation” in claim 15?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US Publication No.: 20190156203) in view of Tadayoshi (JP1993090501), further in view of Yoo et al (US Publication No.: 20180068218).
Claim 1, Kang et al discloses 
a first neural network (Fig. 2b, label 220, Fig. 5, label 500) configured to perform an operation in a first mode (Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.), the device including the first neural network being implemented with a hardware circuit (Fig. 2b, label 220. Fig. 5, label 500, paragraph 67,69 discloses the first neural network is implemented with a hardware circuit such as a processor.); 
a second neural network (Fig. 2b, label 230, Fig. 5, label 500) configured to perform an operation in a second mode differing from the first mode (Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.” The second domain differs from the first domain.), the second neural network being implemented with a hardware circuit (Fig. 2b, label 230. Fig. 5, label 500, paragraph 67,69 discloses the device including the second neural network is implemented with a hardware circuit such as a processor.); 
an evaluation circuit (Fig. 8 shows the internals of label 710 of Fig. 7 and Fig. 7 shows the internals of processor 510 of Fig. 5. Paragraph 67 discloses the processor performs the operations of a device described in fig. 1 to 4. Fig. 8, label 850 as the evaluation circuit.) configured to evaluate an error of the operation performed by the first neural network in the first mode (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network 220 …”) and evaluate an error of the operation performed by the second neural network in the second mode (Paragraph 48 discloses “ … a loss signal 270 with respect to an output of the second neural network model 230.”); and 
a coefficient-updating circuit (Fig. 8, label 570)  configured to update, in the first mode, a plurality of coefficients set for the second neural network based on an evaluating result of the error of the operation of the first neural network (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network model 220 and a loss signal 270 with respect to an output of the signal neural network 230.” Paragraph 42 discloses “a first loss signal obtained based on the estimation result of the time order and a second loss signal obtained based on the extracted characteristic information to update weights of the first and second neural network model.” Paragraph 38 discloses “… estimate a time order of the auxiliary modality signals using a second neural network …” ), and 
update, in the second mode, a plurality of coefficients set for the first neural network based on an evaluating result of the error of the operation of the second neural network (Paragraph 48 discloses “the device may train the first neural network model 220 based on a loss signal 260 with respect to an output of the first neural network model 220 and a loss signal 270 with respect to an output of the signal neural network 230.” Paragraph 42 discloses “a first loss signal obtained based on the estimation result of the time order and a second loss signal obtained based on the extracted characteristic information to update weights of the first neural network model and the second neural network model.” Paragraph 38 discloses “may extract the characteristic information of the target modality signals using a first neural network model …”.).
Kang et al discloses the first neural network performs in the first mode by selectively receiving first modality signal in the first domain (Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.) and the second neural network performs in the second mode by selectively receiving second modality signal in the second domain (Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.” The second domain differs from the first domain.), but fails to disclose “a control circuit configured to control switching between the first mode and the second mode exclusively”. 
Tadayoshi discloses neural network group (Fig. 1, label 9) comprises a control circuit (Fig. 1, label 8) configured to control switching between the first mode and the second mode exclusively (Fig. 1, label 8 exclusively switches the input data to the selected neural network, such as selectively inputting noise or interference vs audio signal. (Paragraph 8 discloses “9 is the neural network group which performed preliminarily study which extracts an audio signal out of the signal with which each noise spectrum pattern prepared preliminarily and an audio signal were intermingled and is provided with 9l-9n of a plurality of neural network parts. In each neural network section, an input voice signal converted into a frequency domain by an FFT section 4 is switched and inputted by a 1 selection switch 8 of a neural network network.”). It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting or switching a first neural network in a first mode and a second neural network in a second mode as disclosed by Kang et al with a switch exclusively controlling switching between the first mode and second mode as disclosed by Tadayoshi so to yield predictable result of selecting a neural network in a first mode and a second mode.
Kang et al discloses the first and second neural network model (Fig. 2b, label 230,220), but fails to disclose the second neural network has a same layer structure as a layer structure of the first neural network.
Yoo et al discloses the second neural network has a same layer structure as a layer structure of the first neural network (paragraph 20 discloses “The first neural network and the second neural network may include the same layer structure and parameters.”). It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of multiple neural networks as disclosed by Kang et al with another well-known element of multiple neural networks with same layer structure as disclosed by Yoo et al so to yield predictable results of outputs from multiple neural networks.
	Claim 2, Kang et al discloses control alternate switching between the first mode and the second mode (The first mode is considered modality signals of the first domain that the first NN receives as input and the second mode is considered the modality signals of the second domain that the second NN receives as input (per claim 1 and described in paragraph 45). Paragraph 63 discloses “when extracting characteristic information by switching target modality signals (input to first NN, paragraph 36,38) and auxiliary signals (input to second NN, paragraph 36,38) with respect to signals of different domains …” indicates switching of the modality signals.). 
	Kang et al fails to disclose the control circuit as mentioned in claim 1 as well as recited in claim 2.
Tadayoshi discloses neural network group (Fig. 1, label 9) comprises a control circuit (Fig. 1, label 8) configured to control switching between the first mode and the second mode exclusively (Fig. 1, label 8 exclusively switches the input data to the selected neural network, such as selectively inputting noise or interference vs audio signal. (Paragraph 8 discloses “9 is the neural network group which performed preliminarily study which extracts an audio signal out of the signal with which each noise spectrum pattern prepared preliminarily and an audio signal were intermingled and is provided with 9l-9n of a plurality of neural network parts. In each neural network section, an input voice signal converted into a frequency domain by an FFT section 4 is switched and inputted by a 1 selection switch 8 of a neural network network.”). It would be obvious to one skilled in the art before the effective filing date of the application to simply substitute one well known element of selecting or switching a first neural network in a first mode and a second neural network in a second mode as disclosed by Kang et al with a switch exclusively controlling switching between the first mode and second mode as disclosed by Tadayoshi so to yield predictable result of selecting a neural network in a first mode and a second mode.
	Claim 14, Kang et al discloses 
	an input circuit (Fig. 5 shows the apparatus of Fig. 2b. Fig. 7 shows the internals of label 510 and Fig. 8 shows the internals of 710 of Fig. 7. Label 810 as the data obtainer (paragraph 83).) configured to provide a plurality of input values (Fig. 2b, label 210) for the first neural network in the first mode (Fig. 2b, label 210 is provided as inputs to label 220, first neural network. Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.) and provide the input values for the second neural network in the second mode (Fig. 2b, label 215 is provided as inputs to label 230. Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.”); and 
	an output circuit (Fig. 2b, label 240,250 as the output. Fig. 8, label 850,840) configured to output, as a plurality of output values (Fig. 2b, labels 240,250), a plurality of values (label 240, paragraph 46 discloses “The extracted characteristic information 240 may be information of a vector type indicating the characteristic of the video content.”) output from the first neural network in the first mode (Fig. 2b, label 220 outputs 240. Paragraph 45 discloses the modality signals 210 of the first domain is input into label 220 as shown in Fig. 2b.) and output, as the output values, a plurality of values (Fig. 2b, label 250) output from the second neural network in the second mode (label 230 outputs 250. Paragraph 47 discloses “input the modality signals 215 of the second domain, which are not aligned in time order, to a second neural network model 230.”).
	Kang et al fails to disclose the input is input to a first layer of the first neural network and a first layer of the second neural network and the output values are output from a final layer of the first neural network and a final layer of the second neural network. 
	Yoo et al discloses a first and second neural network (Fig. 2, label 210 as a first neural network, label 220 as a second neural network), the input is input into a first layer of the first neural network (Fig. 2, label 211 of 210) and a first layer of the second neural network (Fig. 2, label 221 of 220) and the output is output from a final layer of the first neural network (Fig. 2, label 213 as the final layer, 208 as the output from 210.) and a final layer of the second neural network (Fig. 2, label 223 as the final layer, 209 as the output from 220.). It would be obvious to one skilled in the art before the effective filing date of the application modify the first and second neural network of Kang et al to receive inputs and output from the first and second neural networks as disclosed by Yoo et al so to yield the necessary results from the neural networks.

Allowable Subject Matter
Claim 17 is allowed.
Claims 3-13,15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655